SCOTT, P. J.
The purpose of denials in an answer is to advise the plaintiff just what allegations of the complaint are intended to be put in issue. In matters of form the pleading must be literally construed, so as to carry into effect the intent- of the pleader. The general denial, sought to be set up in the first paragraph of the answer in this case, although carelessly and. inartifically drawn, indicates with sufficient clearness the pleader’s intention to put all the allegations of the complaint in issue, and is therefore a compliance with section 500 of the Code.
Judgment reversed, and new trial granted, with costs to appellant to abide the event.
All concur.